Citation Nr: 1816713	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-42 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for depressive disorder as secondary to the service connected bilateral knee disabilities (depressive disorder). 

2.  Entitlement to an increased rating in excess of 30 percent for a right knee disorder, now diagnosed as patellofemoral syndrome with degenerative joint disease (right knee disability).  

3.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee (left knee disability).


REPRESENTATION

Appellant represented by:	John Dorrity, Agent 




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran served in the United States Navy from March 1972 to May 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2017, the Veteran had a Video Conference Board hearing before the undersigned Veterans Law Judge at the RO and a transcript of that hearing is of record.  

The issues of service connection for a depressive disorder and entitlement to an increased rating for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In the September 2017 hearing, the Veteran stated that he wished to withdraw the claim for an increased rating for his right knee disability pending before the Board at that time.  The Veterans Law Judge conducting the hearing confirmed the Veteran's intention to withdraw this claim on the record, which has been reduced to a written transcript associated with the claims file.
CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an increased rating for a right knee disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Right Knee Disability 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a Veteran or by his or her authorized representative.  Id. 

At the September 2017 Board hearing, the Veteran stated that he wished to withdraw his claim for an increased rating for his right knee disability.  Thus, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed


ORDER

Entitlement to an increased rating in excess of 30 percent for a right knee disorder, now diagnosed as patellofemoral syndrome with degenerative joint disease, is dismissed.





REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First of all, as to the claims for the Veteran's depressive disorder, a review of the record indicates that the Veteran has been awarded Social Security Disability Benefits.  The Veteran notified VA in 1993 that he was receiving Social Security Disability benefits but his records were never requested by VA.  In the September 2017 Board hearing, the Veteran testified that he was granted disability benefits based on the issues currently on appeal.  The Board acknowledges that significant time has now passed since the Veteran has been approved for benefits however; the Board finds that this information is pertinent to the Veteran's claim and a remand is necessary in order to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").

In addition, as to the Veteran's left knee disability, a review of the record indicates that the Veteran last received an examination for his left knee disability in August 2014.  The Board finds that this examination is too old to properly evaluate the Veteran's current disability.  Accordingly, VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Thus, for the above stated reasons, the Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from August 4, 2014 to the present.

2.  Request from the Social Security Administration complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  

All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran should be informed in writing.  38 C.F.R. § 3.159 (c)(2) and (e)(1).

3.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims file should be made available to and reviewed by the examiner and the examiner should provide answers to the following questions:

(A).  Full range of motion testing must be performed where possible and the left knee should be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

(B).  The examiner should also request the Veteran to identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of any flare-ups on range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for




Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


